IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


MICHELLE TILLERY, P/N/G OF JASMINE       : No. 544 EAL 2016
TILLERY AND NICOLE TILLERY               :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
U-HAUL CO. OF PENNSYLVANIA,              :
JOVAN MARTIN AND MIGUEL RIVERA,          :
ERI VENDING CART, INC. AND ERJON         :
MENI                                     :
                                         :
                                         :
PETITION OF: MIGUEL RIVERA AND           :
JOVAN MARTIN                             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.